Citation Nr: 1802813	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for dermatitis, to include due to chemical exposure.

2. Whether the Veteran filed a timely notice of disagreement to a May 2012 rating decision's denying entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in October 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Dermatitis

March 2012 and September 2012 VA examinations were provided to consider the etiology of the Veteran's dermatitis. Both examiners opined that the unavailability of service medical records was highly detrimental to the Veteran's claim. In March 2016, the Veteran's service medical records were recovered and received by VA and those records contain evidence material to the claim. As that evidence was not available for review at the time of the March and September 2012 VA examinations, remand is required to obtain a new medical opinion to consider all the evidence pertinent to the Veteran's claim. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008) (To be adequate, an examination must take into account an accurate history).

Hemorrhoids 

By way of procedural history, the Veteran was granted entitlement to service connection for hemorrhoids in a May 4, 2012 rating decision, and assigned an initial noncompensable rating. He was notified of that decision by a letter dated May 11, 2012. The Veteran submitted correspondence which was received by VA on August 8, 2013 in which he disagreed with the initial noncompensable rating assigned. The RO thereafter furnished a statement of the case which addressed the issue of entitlement to an increased initial rating for hemorrhoids. Significantly, the RO failed to explain how the August 8, 2013 correspondence constituted a timely filed notice of disagreement with the May 4, 2012 assignment of a noncompensable rating. 

As a matter of law a notice of disagreement must be received within one year of the date that the RO mailed notice of that determination. 38 U.S.C. § 7105(b)(1) (2012); Gallego v. Principi, 283 F.3d 1309, 1313 (Fed. Cir. 2002). Given this statute the Board has an obligation to first ensure that it has jurisdiction over each issue before it.  As such, the Board may raise the issue of whether a notice of disagreement was timely filed sua sponte. See Marsh v. West, 11 Vet. App. 468, 469 (1998).  Thus, given the procedural history of this case, the RO must first determine whether the Veteran filed a timely notice of disagreement with the denial of an initial compensable rating for hemorrhoids. 

Under the law it would be prejudicial to the Veteran if the Board were to decide the question of the timeliness of his notice of disagreement without first according him an opportunity to submit evidence or argument on that question. See 38 U.S.C. § 7104(a) ("All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). As such, on remand, the RO must first expressly adjudicate the issue concerning the timeliness of the August 8, 2013 notice of disagreement. See 38 C.F.R. § 19.34 (2017) ("Whether a Notice of Disagreement or Substantive Appeal has been filed on time is an appealable issue.").

If the Veteran disagrees with respect to any adverse determination made by the RO with respect to timely filing of a notice of disagreement, a statement of the case will be furnished, and the Veteran can perfect an appeal of the timeliness issue to the Board by submitting a timely substantive appeal. See id. ("If a claimant or his or her representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of the Notice of Disagreement . . . , the claimant will be furnished a Statement of the Case.").

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction must adjudicate whether the Veteran filed a timely notice of disagreement with the May 4, 2012 rating decision's denial of an initial compensable rating for hemorrhoids. Pursuant to 38 C.F.R. § 19.33 (2017), "the procedures for an administrative appeal must be followed." A fully reasoned rationale must be provided for the decision reached. The Veteran should be informed that should the agency of original jurisdiction find that a timely notice of disagreement was not filed in order to perfect an appeal to that finding, he must file a timely notice of disagreement, and a timely substantive appeal following the issuance of the statement of the case which addresses the timeliness of any notice of disagreement filed.

2. Furnish the appellant's VBMS and Virtual VA files to a dermatologist for review. An in-person examination is required if, and only if, the reviewing dermatologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the dermatologist is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that dermatitis was incurred in or is otherwise related to the Veteran's period of active-duty service, to include due to claimed chemical exposure in Southwest Asia?
   
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the dermatologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate any issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


